Exhibit 10.1

PLACER SIERRA BANCSHARES

2006 Executive Annual Incentive Plan Document

Establishment and purpose of the Plan

The 2006 Executive Annual Incentive Plan (Plan) for Placer Sierra Bancshares
(PLSB) is established as of January 1, 2006. The Plan is designed to promote
exemplary performance and enhance shareholder value by focusing eligible
employees on key PLSB and it’s subsidiary Placer Sierra Bank (PSB) metrics and
providing rewards for excellent performance as measured by those metrics.

Eligibility

The following positions are eligible for this Plan:

 

  •   President & Chief Operating Officer, PLSB

 

  •   General Counsel, PLSB

 

  •   PSB So. Cal Division President

 

  •   Placer Sierra Bank Executive Vice Presidents limited to EVP, Chief Credit
Officer PSB; EVP, Director of Human Resources PSB; EVP, Director of Operations
PSB; EVP, Chief Financial Officer PSB; EVP, Retail Division Manager PSB

Other positions may be added at the discretion of the PLSB Board of Directors
(the Board). Employees in these positions who have been employed in excess of
three (3) months by the end of the fiscal year are eligible. Employees with over
three (3) months but less than one year of service at the end of the fiscal year
will receive a pro-ration of any earned incentive.

To be eligible for incentive payout, participants must:

 

  a) be employed on the last day of the fiscal year and on the date of the
incentive payout, or

 

  b) have ceased employment from PLSB or PSB for one of the reasons cited in the
section titled “Changes in Employment Status”.

Performance Period

The period of the Plan is PLSB’s fiscal year, January 1 to December 31.

Performance Metrics

The Compensation Committee of the PLSB Board of Directors (the Committee), or
their delegated authority, will recommend the PLSB performance metrics and
assign a weight to each metric. The Chief Executive Officer of PLSB will
recommend the PSB performance measures and weights. The Board will approve all
metrics.



--------------------------------------------------------------------------------

2006 Executive Annual Incentive Plan Document

Page 2 of 4

The annual schedule of performance metrics and weights are found in Attachment
A. Each metric will be assessed for incentive independently, as long as the
funding threshold is achieved (see “Funding Threshold”).

The PLSB officers’ incentives will be based on the combined performance of the
organization as a whole. The PSB executives incentives will be based on
performance on PSB performance.

Funding Threshold

A minimum level of PSB performance must be achieved before any incentives will
be paid to the PSB executives for bank performance. The Chief Executive Officer
of PLSB will recommend, and the Board will approve, the threshold performance
level(s) each year.

The annual metrics for minimum performance are found in Attachment B.

Incentive Opportunities

Each position has a Target Incentive established as a percent of base salary:

 

Position

  

Target Incentive

as a % of

Base Salary

 

Chief Operating Officer

   60 %

Chief Credit Officer

   50 %

General Counsel

   50 %

PSB So. Cal Division President

   50 %

Other PSB Executives

   45 %

The incentive amount will be adjusted by a “multiplier”, depending on the level
of performance for each metric. No incentive will be paid on any metrics that
falls below 85% of Target. Incentives will be “capped” at 110.0% of Target.



--------------------------------------------------------------------------------

2006 Executive Annual Incentive Plan Document

Page 3 of 4

The following is the established schedule for each metric:

 

Actual Performance

as a % of Target

  

Incentive Target

Multiplied by:

 

120%

   110.0 %

115%

   107.5 %

110%

   105.0 %

105%

   102.5 %

100%

   100.0 %

95%

   90.0 %

90%

   80.0 %

85%

   70.0 %

Less than 85%

   0 %

If performance on a metric falls below 85%, no incentive will be paid for that
metric. The performance of any metric will not affect the payout for the other
metrics, except in the case of the Funding Threshold as described previously.

Note: This schedule represents a step calculation. To determine the correct
multiplier, actual performance as a percent of target will be rounded to the
nearest whole number. For example, actual performance of 89.5 to 94.49 will
respond to a multiplier of 80%.

Incentive Calculation

Incentives are calculated as a percentage of base salary. Base salary for
purposes of this Plan excludes other types of pay including commissions,
bonuses, incentives, expenses, and any other “extraordinary” pay. For
participants who have been employed less than a full year, or have terminated
for any reason outlined in the section titled “Change in Employment Status”,
incentive will be calculated on base salary actually earned during the year.

An example calculation is found in Attachment C.

Payment of Incentive

Incentives will be paid no later than 75 days following the end of the fiscal
year.

To the extent required by law at the time the incentive is paid, all applicable
federal, state and local taxes will be withheld. Any payroll deductions required
by benefit plan document(s) will also be withheld.



--------------------------------------------------------------------------------

2006 Executive Annual Incentive Plan Document

Page 4 of 4

Change in Employment Status

If a participant’s employment terminates during the Plan year because of death,
disability, retirement, or change of control, the participant will be entitled
to a pro-rata portion of the incentive. If termination occurs for any other
reason, no incentive will be payable for the Plan year.

For purposes of this Plan, a participant may be eligible for retirement status
if he or she has attained age 65 and has worked for PLSB or PSB at least five
(5) years.

Plan Administration

The Committee will administer the Annual Incentive Plan, and have the authority
to:

 

  •   Interpret Plan provisions.

 

  •   Amend or terminate the Plan.

 

  •   Establish the funding threshold, of any, and the performance metrics.

 

  •   Ensure performance metrics are met before incentives are paid.

Amendment, Modification and Termination of the Plan

The Board may amend, modify, or terminate the Plan at any time. Any changes will
be communicated to the participants as soon as practical.

Plan Does Not Create Employee Rights

Nothing in this Plan shall alter or amend PLSB’s or PSB’s employment at-will
policy.